Citation Nr: 0000925	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for left knee disability in August 
1997, and the veteran perfected an appeal of that decision.  
That claim is the subject of the decision below.

The RO denied service connection for a right knee disability 
in March 1984 and notified the veteran of its decision and of 
his right to appeal it within one year thereof at that time.  
He did not file a timely appeal.  He applied to reopen a 
claim in January 1997.  In August 1997, the RO held that new 
and material evidence had not been received to reopen that 
claim.  A notice of disagreement was received from the 
veteran in July 1998.  The RO denied service connection for 
PTSD in June 1998, and a notice of disagreement as to its 
denial was received in July 1998.  

As will be discussed in greater detail below, because the 
veteran commenced an appeal to the Board of Veterans' Appeals 
(the Board) by timely disagreeing in July 1998 with the RO's 
August 1997 and July 1998 determinations regarding service 
connection for right knee disability and PTSD, the Board has 
jurisdiction over these claims, and they are the subject of a 
remand section of this decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

During the course of the claims now on appeal, the RO granted 
the veteran a permanent and total disability rating for 
pension purposes.


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's current left knee disability, which was 
first diagnosed in December 1998, and any incident of service 
origin. 


CONCLUSION OF LAW

The claim for service connection for left knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for left 
knee disability.  He claims that his current left knee 
disability is due to an injury sustained in service.  In the 
interest of clarity, the factual background and laws and 
regulations pertinent to the claim will first be set forth, 
followed by analysis of the claim.

Factual background

In March 1973, the veteran complained that his left knee was 
painful and that it would crack when he bent it.  After 
physical examination, a cause for the complaints could not be 
identified.

A complaint of left knee pain was noted in May 1973.  Later 
that month, the veteran complained of left knee pain for six 
months.  The impression at first after physical examination 
was possible chondromalacia patella.  After X-rays to rule 
out arthritis were normal, the impression was patellar 
tendinitis.  Crepitus was present on evaluation after the 
veteran complained of left knee pain in June 1973.  
Complaints similar to those reported in May 1973 were 
reported in September 1973.  Crepitus was present.  X-rays 
were again normal.  The impression was probable 
chondromalacia. 

In March 1975, the veteran complained of trauma to the left 
knee.  Physical examination was within normal limits, with 
slight crepitus over the left patella.  The impression was a 
contusion.  

On service discharge examination in October 1975, the 
veteran's left knee was normal clinically.  

The veteran received VA treatment for a right knee meniscal 
cyst in November 1983.  There were no left knee complaints.  
No left knee disability was diagnosed.  

On VA fee-basis examination in December 1998, the veteran 
reported that he had a left knee disability which had its 
onset in 1973, and that it was related to repeated injury as 
a result of running up and down stairs, doing physical 
training, and carrying a heavy backpack.  Current complaints 
were of monthly knee flare-ups lasting a day or two.  After a 
clinical examination, which was significant in part for pain 
on motion, and X-rays, which were normal, the diagnosis was 
status post knee trauma.

Pertinent law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is the result 
of disease or injury which was incurred or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).


Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Analysis

As noted above, in order for a claim to be well grounded, 
three elements must be present: (1) a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical nexus evidence linking (1) and 
(2).  See Caluza, supra.

In this case, the first prong of Caluza, the presence of a 
current disability, is arguably met.  The VA fee-basis 
examiner in December 1998 diagnosed "status post knee 
trauma".  Although the exact nature of the current knee 
disability is unclear, for the limited purpose of determining 
whether the claim is well grounded, it will suffice.  The 
second prong of the Caluza well groundedness test is also 
arguably met, as the veteran complained of and/or was treated 
for left knee problems in March, May, and June 1973, and in 
March 1975.

The third prong of Caluza is not met, however.  There is no 
competent medical evidence of record of a nexus between the 
veteran's current left knee disability and any incident of 
service origin, including the reported incidents in March, 
May, and June 1973, and in March 1975.  

The physician who diagnosed status post knee trauma in 
December 1998 did not indicate that the veteran's current 
left knee disability was due to any in-service disease or 
injury.  Indeed, there is no indication of trauma to the left 
knee during service.  Thus, the diagnosis does not provide a 
plausible nexus to service.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

The veteran's own opinions as to medical matters cannot 
supply competent medical evidence of a nexus between the 
veteran's current disability and an in-service disease or 
injury.  This can only be established by competent medical 
evidence.  The Board notes that some of the veteran's lay 
opinions are in medical records.  Lay opinions are not 
transformed into medical opinions merely because, as here, 
they appear in medical records.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

As stated earlier, there is no competent medical evidence of 
record that there is a nexus between the veteran's currently 
diagnosed left knee disability and any incident of service 
origin.  The Court has held that in the absence of competent 
medical evidence of a causal link to service, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In short, for the reasons and bases stated above, the Board 
concludes that the veteran has not presented a well-grounded 
claim of entitlement to service connection for left knee 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

A well-grounded claim of entitlement to service connection 
for left knee disability not having been submitted, the 
appeal is denied.  


REMAND

A July 1998 letter from the veteran's representative 
constitutes notice of disagreement as to the RO's July 1998 
and August 1997 rating decisions on PTSD and right knee 
disability, respectively, as it expresses a desire to contest 
those decisions.  38 C.F.R. § 20.201 (1999).

The filing of a notice of disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  Since the veteran has timely disagreed with the 
RO's July 1998 and August 1997 decisions regarding PTSD and 
right knee disability, respectively, the Board has 
jurisdiction over these matters.  The Board must remand these 
matters so that the RO issues a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO may take such development or 
review action as it deems proper with 
respect to the claims for service 
connection for PTSD and right knee 
disability.  If any such action does not 
resolve the disagreement, or if the RO 
chooses to take no additional 
development or review action, the RO 
shall issue the veteran a Statement of 
the Case.  The veteran should be given 
notice of, and appropriate opportunity 
to exercise, his appeal rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate dispositions warranted as to 
these issues.  The Board notes that RO compliance with this 
remand is not discretionary.  If the RO fails to comply with 
the terms of this remand, and the veteran perfects appeals, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While this case is in remand status, the veteran may submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

